Asch, J., dissents in a memorandum as follows:
The appellant commissioner determined that both Thomas McCreary and Naomi Burns, employees of the Legal Aid Society, posed security risks and should be excluded from city correctional facilities. The respondent, the Legal Aid Society, asserted that the commissioner’s determinations were in violation of “Minimum Standards” promulgated by the Board of Correction and filed an administrative appeal with the board. On December 17,1980, the board rendered an opinion in which it concluded that the minimum standards were “promulgated in rules and regulations [and are] binding on the Department of Correction.” The board determined that the department had acted in contravention of the minimum standards when it revoked the access passes of Burns and McCreary (a) on the basis of their political associations and McCreary’s criminal record, and (b) without making a showing that the two legal assistants had committed “specific acts” demonstrating that they posed a “threat to the safety and security” of a city correctional facility. On June 25,1981, Burns and McCreary commenced a CPLR article 78 proceeding, seeking judgment directing the commissioner to implement the decision of the board and reinstate their access to city correctional facilities. The petition also alleged that the violation of the constitutional due process standards represented a violation of section 1983 of title 42 of the United States Code which, in turn, entitled the petitioners to counsel fees under section 1988 of title 42 of the United States Code. On June 25, 1981, the Legal Aid Society also commenced an article 78 proceeding against the commissioner seeking implementation of the board decision and restoration of access to Burns and McCreary. Special Term, in an opinion in the Legal Aid Society proceedings, issued on December 22, 1981, granted the application. This opinion was adopted by reference in the Burns and McCreary proceeding on January 11, 1982. Judgment was entered in the Legal Aid Society proceeding on January 20, 1982 and in the Burns and McCreary proceeding on March 5, 1982. No reference was made by Special Term to the request for counsel fees. In response to the decisions of Special Term, the commissioner withdrew his objections to Burns and reinstituted her institutional pass. The commissioner appeals from that part of the judgments which directed restoration of access to McCreary. McCreary and Burns cross-appeal from so much of the judgment in their proceedings as failed to grant them counsel fees. The appeals, in these matters were consolidated by this court’s *535order of April 9,1982. Subdivision e of section 626 of the Charter of the City of New York empowers the Board of Correction to “establish minimum standards for the care, custody, correction, treatment, supervision, and discipline of all persons held * * * and * * * promulgate such minimum standards in rules and regulations”. Pursuant to subdivision e of section 626, on February 14, 1978, the board adopted the minimum standards for New York City correctional facilities. As validly enacted regulations, the minimum standards have the force and effect of law. (See, e.g., Matter of Bethlehem Steel Co. v Joseph, 284 App Div 5.) After the initial denial of the access passes by the commissioner, Legal Aid and the two legal assistants invoked the appellate procedures provided for in section 10.8 (e) of the minimum standards. After full consideration, the board found that the commissioner failed to meet the substantive requirements set forth in sections 9.5 (c) and 10.8 (a) of the minimum standards. At the time of the board’s decision, section 9.5 (c) read, in pertinent part: “[an access pass! may be revoked if specific acts committed by the legal assistant during a visit to an institution demonstrate his or her threat to the safety and security of that institution.” Section 10.8 (a) read, in pertinent part: “Visiting rights shall not be denied, revoked, limited or interfered with based upon a prisoner’s or prospective visitor’s * * * (vi) political beliefs * * * (viii) criminal record”. The minimum standards adopted by the board include the provision for appeals from determinations with respect to access, from the department to the board (minimum standards, § 10.8 [e]). Although not necessary for our determination in the instant case, it is my judgment that the Board of Correction did not, and does not, have authority to render appellate decisions which bind the commissioner in specific cases involving access by legal aides. There is no grant of any appellate jurisdiction, or of the power to create it, contained in the board’s enabling legislation, section 626 of the New York City Charter, or elsewhere. In addition, there is no language in the section which can be interpreted to confer appellate jurisdiction upon the board. Nor can any such power be implied as a necessary concomitant of, or as essential to, the exercise of the powers conferred by section 626.1 do not pass upon the wisdom of the provisions of the minimum standards promulgated by the board. Consideration initiated as a result of these proceedings may well impel the board to reconsider both its minimum standards and its assertion of appellate jurisdiction. Until such action is taken, however, the commissioner and department were bound by the criteria prescribed in section 10.8 (a) and could not meet the “specific act” standard of section 9.5 (c). Regulations promulgated by an administrative agency have the force and effect of law. (2 NY Jur 2d, Administrative Law, § 101, p 148 et seq.) Hence, the commissioner’s determination in violating the board’s regulations was arbitrary and capricious. The construction that the majority of this court seeks to impose upon the sections cited above to justify the commissioner’s actions is simply not warranted by the criteria set forth in the minimum standards. The words are clear on their face. Although not binding on this court, what better indication do we have that the language of sections 9.5 (c) and 10.8 (a) of the minimum standards mean exactly what they say, than the fact that the board which promulgated the regulations decided that the commissioner’s action violated the language of their own regulations? The remedy for the hypothetical case which the majority projects lies in an amendment of the language of the regulations. The authority to do this, however, is not vested in the Justices of this court but in the Board of Correction. Attorney’s fees were properly denied petitioners Burns and McCreary pursuant to section 1988 of title 42 of the United States Code. In order to recover attorney’s fees pursuant to section 1988, the plaintiff must state a claim pursuant to section 1983 of title 42 of the United States Code, seeking to vindicate constitutional or civil rights. Peti*536tioners do not challenge the procedural due process afforded them herein. Rather they allege that the commissioner’s decision to exclude them was arbitrary in light of the minimum standards, and that State law requires that the commissioner abide by the Board of Correction’s findings and determination. These are purely questions of State law and, as such, do not state a claim pursuant to section 1983. (See Phillips v Bureau of Prisons, 591 F2d 966.) Accordingly, the judgment of the Supreme Court, New York County (Maresca, J.), entered January 26, 1982 granting the petition of respondent, the Legal Aid Society to restore access to city correctional facilities to its employee, Thomas McCreary, should be affirmed, and the judgment of the Supreme Court, New York County (Maresca, J:), entered March 5, 1981, granting the petition of respondent, Thomas McCreary, to be restored access to city correctional facilities should also be affirmed.